DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, without traverse, of Group I in the reply filed on August 9, 2021 is acknowledged. Group I, drawn to the compounds of claim 22, i.e. thia-1-azabicyclo[3.2.0]heptanes, and compositions thereof, embraced by claims 22-26, was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected, without traverse, the following species:

    PNG
    media_image1.png
    163
    568
    media_image1.png
    Greyscale
. The Examiner has determined claim 22 reads on said species. 
	
In summary, claims 22-27 are pending and claim 22 is under examination. Claims 23-26 are withdrawn based on the species election and claim 27 is withdrawn based on the restriction requirement.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 14, 2020 and January 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 25 is drawn to a composition, wherein the compound is for increasing the hardness or tension of the soft tissue. This is functional language or an inherent property of the compound and does not further limit claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cole et al. (US 3528965).
The present application claims the following species:

    PNG
    media_image2.png
    100
    295
    media_image2.png
    Greyscale
.
The reference teaches the following species:

    PNG
    media_image3.png
    359
    775
    media_image3.png
    Greyscale
, see column 12, claim 6. 
	The only difference between the claimed compound and the cited species is the length of the alkyl chain between the oxygen of the ester group and the CN group, methyl versus Applicant’s propyl. These compounds are homologues and are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Thus, claim 22 is rendered obvious by Cole et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SUSANNA MOORE/Primary Examiner, Art Unit 1624